Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 25, 2014

                                          No. 04-14-00543-CV

               IN RE PROCESOS ESPECIALIZADOS EN METAL, S.A. de C.V.
                                  d/b/a Prometal

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 1, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 25th, 2014.


                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-06972, styled Procesos Expecializados en Metal, S.A. de C.v.
d/b/a Prometal v. Patriarch Partners Management Group, pending in the 37th Judicial District Court, Bexar
County, Texas, the Honorable Peter Sakai presiding.